79921: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-21960: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79921


Short Caption:SOMERSETT OWNERS ASS'N VS. SOMERSETT DEV. CO., LTD.Court:Supreme Court


Related Case(s):79920, 80843, 80880, 80881


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1702427Classification:Civil Appeal - General - Other


Disqualifications:HardestyCase Status:Remittitur Issued/Case Closed


Replacement:None for Chief Justice HardestyPanel Assigned:
					En Banc
					


To SP/Judge:11/05/2019 / Hamilton, PaulSP Status:Completed


Oral Argument:05/04/2021 at 11:00 AMOral Argument Location:Carson City


Submission Date:05/04/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantSomersett Owners AssociationRoyi Moas
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP /Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Don Springmeyer
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentParsons Bros Rockeries, Inc.Stephen G. Castronova
							(Castronova Law Offices, P.C.)
						


RespondentQ & D Construction, Inc.Dirk W. Gaspar
							(Lee Landrum & Ingle)
						Natasha A. Landrum
							(Lee Landrum & Ingle)
						


RespondentSomersett, LLCCharles L. Burcham
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						Wade Carner
							(Former)
						
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						


RespondentSomersett Development Company, Ltd.Charles L. Burcham
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						Wade Carner
							(Former)
						
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						


RespondentSomersett Development CorporationCharles L. Burcham
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						Wade Carner
							(Former)
						
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						


RespondentStantec Consulting Services, Inc.Theodore E. Chrissinger
							(Hoy Chrissinger Vallas, PC)
						Michael S. Kimmel
							(Former)
						
							(Hoy Chrissinger Vallas, PC)
						





Docket Entries


DateTypeDescriptionPending?Document


11/01/2019Filing FeeFiling Fee Paid. $250.00 from Wolf Rifkin Shapiro Schulman & Rabkin.  Check no. 4147. (SC)


11/01/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-45054




11/01/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-45056




11/05/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul F. Hamilton. (SC).19-45405




11/22/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-47985




12/10/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for March 13, 2020. Case Nos. 79920/79921. (SC).19-49934




01/06/2020Docketing StatementFiled Amended Docketing Statement Civil Appeals. (SC)20-00554




03/19/2020Notice/IncomingFiled Notice of Change of Firm Name (Lee, Hernandez, Landrum & Carlson, APC has changed its name to Lee, Landrum & Carlson, APC). (SC)20-10857




03/24/2020Notice/IncomingFiled Notice of Disassociation of Counsel (Wade Carner is no longer associated with the firm of Thorndal Armstrong Delk Balkenbush & Eisinger). (SC)20-11294




03/27/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 79920/79921. (SC)20-11890




03/30/2020Settlement Order/ProceduralFiled Order: Consolidate Appeals/No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief.  Nos. 79920/79921. (SC).20-12026




04/10/2020MotionFiled Appellant's Motion to Consolidate Appeals. (SC)20-13710




04/14/2020Transcript RequestFiled Certificate of No Transcript is Being Requested. Nos. 79920/79921. (SC).20-14017




05/01/2020Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  21 days.  Respondent shall have 14 days from the filing of any response to file any reply.  Briefing is suspended.  Nos. 79920/79921.  (SC)20-16575




05/21/2020MotionFiled Appellant's Response to May 1, 2020 Order to Show Cause. (SC)20-19418




06/05/2020Order/ProceduralFiled Order Dismissing Appeal, Reinstating Briefing, and Granting Motion to Consolidate. The appeal in Docket No. 79920 is hereby dismissed, and briefing is reinstated in Docket No. 79921. Somersett Owners Association filed a motion in Docket Nos. 80843, 80880, and 80881 to consolidate those appeals with Docket No. 79921. Accordingly, Docket Nos. 79221, 80843, 80880, and 80881 shall be consolidated for all appellate purposes. Appellants in all appeals shall have until July 30, 2020, to file and serve the opening briefs and appendices. Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1). NNP20-RP/JH/EC. Nos. 79921/80843/80880/80881. (SC).20-21176




07/10/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant Stantec Consulting Services, Inc. in Docket No. 80843 shall have until August 13, 2020, to file and serve their opening brief and appendix.  Nos. 79921/80843/80880/80881.  (SC)20-25514




07/10/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant Q & D Construction Inc. in Docket No. 80880 shall have until August 13, 2020, to file and serve their opening brief and appendix.  Nos. 79921/80843/80880/80881.  (SC)20-25515




07/13/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant in docket no. 80881 Somersett Development Company, Ltd, Somersett Development Corporation and Somersett, LLC shall have until August 13, 2020, to file and serve the opening brief and appendix.  Nos. 79921/80843/80880/80881. (SC).20-25677




07/13/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant in docket no. 79921 Somersett Owners Association shall have until August 13, 2020, to file and serve the opening brief and appendix. Nos. 79921/80843/80880/80881. (SC).20-25680




08/03/2020Notice/IncomingFiled Appellant Q & D Construction, Inc's Notice of Withdrawal of Appeal. Nos. 79921/80843/80880/80881 (SC)20-28226




08/04/2020Notice/IncomingFiled Stantec Consulting Services, Inc.'s Notice of Withdrawal of Appeal in Docket No. 80843.  Nos. 79921/80843/80881.  (SC)20-28478




08/06/2020Notice/IncomingFiled Notice of Withdrawal of Notice of Appeal.  Nos. 79921/80843/80881. (SC)20-28942




08/07/2020Order/ProceduralFiled Order Dismissing Appeals.  The appeals in Docket Nos. 80843 and 80881 are dismissed.   Nos. 79921/80843/80881. (SC)20-29121




08/13/2020BriefFiled Appellant's Opening Brief. (SC)20-29955




08/13/2020AppendixFiled Appellant Somersett Owners Association's Appendix Vol. 1 of 6. (SC)20-29961




08/13/2020AppendixFiled Appellant Somersett Owners Association's Appendix Vol. 2 of 6. (SC)20-29962




08/13/2020AppendixFiled Appellant Somersett Owners Association's Appendix Vol. 3 of 6. (SC)20-29982




08/13/2020AppendixFiled Appellant Somersett Owners Association's Appendix Vol. 4 of 6. (SC)20-29992




08/13/2020AppendixFiled Appellant Somersett Owners Association's Appendix Vol. 5 of 6. (SC)20-29995




08/13/2020AppendixFiled Appellant Somersett Owners Association's Appendix Vol. 6 of 6. (SC)20-30000




08/31/2020MotionFiled Stipulation for Extension to File Respondents' Answering Briefs. (SC)20-32062




09/01/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents' Answering Briefs due: October 14, 2020. (SC)20-32154




10/14/2020BriefFiled Respondent Parsons Bros Rockeries, Inc.'s Answering Brief. (SC)20-37721




10/14/2020BriefFiled Joint Answering Brief of Respondents (Stantec Consulting Services, Inc. & Somersett Development Company, Ltd). (SC)20-37822




11/10/2020MotionFiled Stipulation for Extension to File Appellant's Reply Briefs. (SC)20-41099




11/10/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: December 14, 2020. (SC)20-41119




12/14/2020BriefFiled Appellant's Reply Brief. (SC)20-45214




12/14/2020Case Status UpdateBriefing Completed/To Screening. (SC)


02/23/2021Notice/IncomingFiled Notice of Change of Firm Address (Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP). (SC)21-05313




02/23/2021Notice/IncomingFiled Notice of Change of Firm Name (Lee, Landrum & Carlson, APC). (SC)21-05343




04/02/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on May 4, 2021, at 11:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)21-09644




04/19/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-11168




04/26/2021OtherChief Justice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Parties


05/04/2021Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court. 79921. (SC)


06/28/2021Notice/IncomingFiled Notice of Change of Firm Name (Lee, Landrum, Marking & Ingle, APC has changed its name to Lee, Landrum & Ingle). (SC)21-18500




07/02/2021Notice/IncomingFiled Notice of Firm Name Change and Notice of Disassociation of Counsel (Hoy Chrissinger Kimmel Vallas, PC, has changed its name to Hoy Chrissinger Vallas, PC). (SC)21-19078




07/29/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Pickering, J. Majority: Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon 137 Nev. Adv. Opn. No. 35. fn1 [The Honorable James W. Hardesty, Chief Justice, voluntarily recused himself from participation in this matter.] En Banc. (SC).21-21960




08/23/2021RemittiturIssued Remittitur. (SC).21-24423




08/23/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


09/07/2021RemittiturFiled Remittitur. Received by District Court Clerk on August 25, 2021. (SC)21-24423





Combined Case View